Per Curiam.
The defendants made a motion at special term .that the plaintiff be required to furnish their attorneys a bill of particulars of the claims set forth in his complaint. The motion was based upon the complaint and an affidavit of one of the defendants’ attorneys, and was opposed upon an affidavit made by the plaintiff. The court denied the motion, and its order was affirmed by order of the general term. It does not appear from the orders upon what ground the courts below proceeded in denying the motion. We cannot look at the opinion of the general term for that ground, and as they could have denied the mo'tion, in the exercise of their discretion, upon facts appearing, we must assume that is was so denied; and that we have no jurisdiction to review the exercise of their discretion has been held many times ■by this court. The appeal must therefore be dismissed.
All concur.
Appeal dismissed.